           Case 1:19-cr-00784-GHW Document 57 Filed 04/10/21 Page 1 of 1
                                                                          USDC SDNY
                                                                          DOCUMENT
                                                                          ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                              DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                             DATE FILED: 4/10/2021
 ------------------------------------------------------------- X
                                                               :
 UNITED STATES OF AMERICA,                                     :
                                                               :
                                                               :
                              -against-                        :              1:19-cr-784-GHW
                                                               :
 JORGE CASTILLO,                                               :                  ORDER
                                            Defendant. :
 ------------------------------------------------------------- X
GREGORY H. WOODS, District Judge:

         For the reasons stated on the record during the April 9, 2021 conference, the Court finds

good cause to appoint attorney John Russo to serve as counsel for Defendant, pursuant to

Section 7(D) of the Southern District of New York’s Plan for Furnishing Representation Pursuant

to the Criminal Justice Act, 18 U.S.C. § 3006A, effective as of that date. This appointment shall

constitute a temporary appointment to the CJA Panel for the purpose of trial-related

representation only.

         SO ORDERED.

                                                                   ____________________________
Dated: April 10, 2021                                                     EGORY H. WOODS
                                                                       GREGORY
                                                                          EGOR
New York, New York                                                    United States District Judge
